Citation Nr: 0623658	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request in the May 2003 rating decision 
because under 38 C.F.R. § 4.87, Diagnostic Code 6260, there 
is no provision for assignment of a separate 10 percent 
schedular evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. §§ 4.25(b), 
4.87, Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, in July 
2006, the stay of adjudication of tinnitus rating cases was 
lifted.  

An earlier May 2001 rating decision assigned the veteran's 
service connected tinnitus the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award a 
separate schedular evaluation for tinnitus in each ear, the 
veteran's appeal of the May 2003 rating decision must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.


ORDER

Entitlement to an increased schedular disability rating for 
tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


